          Case 2:18-cv-01720-DWL Document 67 Filed 10/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jim Soltau,                                        No. CV-18-01720-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   John N Kapoor, et al.,
13                  Defendants.
14
15            On October 21, 2020, the Court ordered non-party Insys Liquidation Trust
16   (“ILT”), the sole entity with the authority to prosecute the claims in this action, to file, by

17   October 28, 2020, a notice of counsel’s appearance and a memorandum showing cause
18   why this action should not be dismissed without prejudice for failure to prosecute. (Doc.

19   66.)

20            ILT failed to comply with the Court’s order.
21            Accordingly,
22            IT IS ORDERED that the above-captioned action is dismissed without prejudice

23   for failure to prosecute, as is the consolidated action Bennett v. Kapoor et al, 2:18-cv-

24   02170-DWL, and the Clerk of Court shall enter judgment accordingly.

25            Dated this 29th day of October, 2020.

26
27
28
